Citation Nr: 1111906	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to August 1967, with 600 days of lost time under 10 U.S.C. § 972.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2007 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma.  The claim was remanded by the Board for further evidentiary development in July 2009.


FINDING OF FACT

The Veteran does not have a psychiatric disorder other than PTSD that is causally or etiologically related to his military service.


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in or aggravated during a period of creditable active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.15, 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Specifically, letters dated in September 2006, December 2006, and July 2009 notified the Veteran of the evidence not of record that was necessary to substantiate the claim, and of the relative burdens of VA and the Veteran, namely the information and evidence that VA would seek to provide and that which he was expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Veteran was provided with an explanation of how VA assigns a disability rating and effective date following the grant of service connection in the September 2006 and July 2009 notices.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the 2009 notice was mailed after the initial denial of the claim, the RO subsequently readjudicated the claim based on all the evidence in the December 2010 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Veteran was not precluded from participating effectively in the processing of the claim and the late notice did not affect the essential fairness of the decision.  The duty to notify the Veteran has therefore been satisfied.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  This includes records generated in connection with the Veteran's successful application for Social Security Administration (SSA) disability benefits.

The Board observes that in the July 2009 remand, the Board directed the RO to ensure all notification and development required by the VCAA was complete; obtain identified VA treatment records pertaining to alleged suicide attempts from 1968 and 1973; and afford the Veteran a VA examination.  A review of the record indicates substantial compliance with the development requested by the Board in its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, as discussed above, the duty to notify has been satisfied.  The Board acknowledges that the VA treatment records identified by the Veteran pertaining to suicide attempts in 1968 and 1973 have not been obtained.  The RO contacted VA medical centers (VAMCs) in Kansas, Oklahoma, and Arkansas in an effort to obtain such records, but no records were found; the negative responses from each VAMC contact are associated with the claims file.  A formal finding dated in October 2010 as to the unavailability of the medical records details the RO's exhaustive efforts to obtain such records, and the Veteran has been notified of the same.  Given the thorough efforts put forth by the RO to obtain these records, the Board finds that additional efforts would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).

Furthermore, a VA medical opinion was obtained pursuant to the Board's remand instructions in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2010 VA opinion obtained in this case is adequate, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the Veteran, and provides an explanation for the opinions stated.  Accordingly, the Board finds that VA's duty to assist has been fulfilled.

Service Connection 

The Board notes that the claim of service connection for a psychiatric disorder other than PTSD was originally raised as a claim for service connection for anxiety and depression.  However, the record at the time contained diagnoses of bipolar disorder, psychotic disorder, panic disorder without agoraphobia, and schizoaffective disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Hence, the separately alleged psychiatric symptoms and diagnoses were combined into one claim of service connection for a psychiatric disorder other than PTSD.  The Veteran's claim of entitlement to service connection for PTSD was denied by the Board in a July 2009 decision; accordingly, that issue is no longer in appellate status and will not be further addressed.  

The Veteran contends that he began manifesting psychiatric symptomatology during boot camp training that resulted in his being frequently absent without leave ("AWOL") from his assigned duty posts.  See the December 2004 Statement in Support of Claim.  Due to his frequent unexcused absences, the Veteran underwent several courts-martial and was ultimately incarcerated at the U.S. Disciplinary Barracks at Ft. Leavenworth, Kansas from May 1966 to March 1967.  During his period of incarceration, he alleges that he was physically and sexually assaulted several times.  See id.; see also October 2004 and February 2007 Statements in Support of Claim.  After being released from Ft. Leavenworth in March 1967, the Veteran was transferred to a signal battalion in Germany where he reports that he suffered from flashbacks and nightmares about his experiences at Ft. Leavenworth that necessitated his receiving mental health treatment.  He contends that the mental health symptomatology he experienced in Germany while on active duty contributed to his being found unfit for duty and being discharged from service in August 1967.  Id.  While acknowledging that he was diagnosed with a personality disorder in service, the Veteran argues that his in-service diagnosis was incorrect; and that the symptoms he experienced in service are the same symptoms upon which his post-service psychiatric disorders are based.  See the Veteran's October 2007 VA Form 9.  He contends that he did not have a diagnosed psychiatric disorder prior to service; and that his post-service psychiatric disorder(s) manifested as a result of his experiences in service.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

The Board initially notes that the Veteran's period of incarceration at Ft. Leavenworth, Kansas does not qualify as active service as that term is used in VA's regulations.  See 38 C.F.R. §§ 3.1(m), 3.15 (2010).  Accordingly, to the extent the Veteran relates his current acquired psychiatric disorder other than PTSD to alleged sexual assault while he was incarcerated at Ft. Leavenworth, such cannot serve as a basis for service connection.

The service treatment records include the Veteran's June 1965 enlistment examination and his June 1966 military prisoner initial examination.  At those times, his psychiatric system was evaluated as normal.  He specifically denied having a history of depression, excessive worry or nervous trouble on enlistment, but endorsed depression or excessive worry in June 1966.  A letter from the Veteran's mother dated in June 1966 shows that the Veteran had nervous tendencies as a child.  An August 1966 psychiatric evaluation reflects a diagnosis of emotional instability reaction, chronic, severe, manifested by fluctuating emotional attitudes, gross impulsivity and use of poor judgment.  At the time of his February 1967 military prisoner restoration examination, his psychiatric system was evaluated as normal, and he specifically denied having a history of depression, excessive worry or nervous trouble.  The Veteran was diagnosed with immature personality in July 1967, and was granted psychiatric clearance for administrative action.  The examining psychiatrist indicated that the personality disorder existed prior to service and was not incurred in the line of duty.  The evaluation urged separation actions, and the Veteran was subsequently discharged from service in August 1967.

Following service, the Veteran presented for a VA special neuropsychiatric assessment in conjunction with a claim for benefits in January 1968.  The Veteran was diagnosed with emotionally unstable personality at that time.  

At the time of his initial VA outpatient assessment in July 2004, the Veteran reported that his symptoms of bipolar disorder and anxiety began in the military.  Since 2004, the Veteran has been diagnosed with several psychiatric disorders, to include bipolar disorder, "rule-out" anxiety disorder, panic disorder without agoraphobia, and schizoaffective disorder.  See VA outpatient records; the January 2005 Social Security Disability Determination Evaluation; the June 2005 report of J.W., M.D.; July 2008 VA examination report for aid and attendance. 

Thus, the Veteran has multiple currently diagnosed psychiatric disorders.  The relevant question, therefore, is whether the evidence of record demonstrates that any of the psychiatric disorders were incurred in or aggravated by service.  For the reasons discussed below, the Board concludes it does not.

Initially, the Board notes that there is some evidence that the Veteran's psychiatric symptomatology may have preexisted service.  In that regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010).  In this case, the Veteran was found to be psychiatrically normal at entry into service, and, thus, presumption of soundness applies.  Furthermore, the evidence does not otherwise clearly and unmistakably show that a psychiatric disorder preexisted service.  As noted above, there is no indication in his service induction examination report of any pre-existing mental health or personality disorder; the Veteran also denied any such history during on the medical history report.  Moreover, although there are references in the treatment records to various psychological problems during the Veteran's childhood, a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  Furthermore, the report of the July 2010 VA examiner, who stated that he had reviewed the complete medical evidence of record, including the 1966 letter from the Veteran's mother documenting chronic anxiety in childhood, reflects that the examiner was undoubtedly aware of the Veteran claimed childhood history, and nevertheless, found no evidence to suggest that he had a psychiatric disorder that pre-existed service.  Consequently, the Board concludes that the presumption of soundness applies, and thus, the claim of service connection for a psychiatric disorder has been considered only on a direct basis.

Having reviewed the complete record, the Board further concludes that the preponderance of the evidence is against finding that any of the Veteran's current psychiatric disorders other than PTSD were incurred in or aggravated by his military service.  A VA medical opinion was obtained in July 2010.  After review of the evidence in the claims file, the examiner ultimately opined that the Veteran's current diagnosis of schizoaffective disorder (bipolar type), and his past diagnoses to include bipolar disorder, psychotic disorder, panic disorder without agoraphobia, or schizoaffective disorder with bipolar disorder, were less likely than not related to the Veteran's military service, and did not have their onset during the Veteran's military service.  While acknowledging that the Veteran experienced symptoms of anxiety and depression prior to and during his military service, the examiner emphasized that the Veteran was diagnosed with personality or characterological disorders in service rather than ongoing mental health disorders.  The examiner also highlighted the fact that in January 1968, the Veteran was also diagnosed with personality disorder, and there was no evidence indicative of a diagnosis of schizoaffective disorder at that time.  The examiner also found no evidence to support the Veteran's report of two suicide attempts in 1968 and 1973.  

There is no competent medical evidence to the contrary.  In this regard, the Board has considered the Veteran's lay assertions that he was misdiagnosed in service, that he experienced a continuity of psychiatric symptomatology from service, and that his current psychiatric disorders are related to his military service.  Certainly, he is competent to report sensory or observed symptoms such as anxiety, depression, and panic attacks, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Credibility, however, is an adjudicative determination and the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board finds the Veteran's statements as to any assertion of a continuity of psychiatric problems from service not credible.  Specifically, the January 1968 special neuropsychiatric assessment was negative for any psychiatric disorders other than PTSD, and the Veteran did not seek treatment for psychiatric problems other than PTSD with the VA or private treatment providers until approximately 2004.  This evidence weighs against a finding of continuity.

Furthermore, even were the Board to accept the Veteran's assertion of a continuity of symptomatology after service, he is not necessarily competent to relate that continuous symptomatology to a specific underlying psychiatric disorder.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current psychiatric diagnoses and any psychiatric symptoms in service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such link between in-service psychiatric problems and a current disability are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Finally, the Board acknowledges that the Veteran was separated from service, in part, due to a personality disorder.  Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  In this case, the Board notes that the Veteran does not have a current diagnosis of a personality disorder or current symptomatology consistent with the disorder diagnosed in the military.  Nor has any medical professional indicated that the Veteran's current psychiatric disorders were superimposed over, aggravated by, or are in any other way related to his in-service personality disorder.  Furthermore, as discussed above, the Board has already determined that the Veteran's own statements as to his history of symptomatology are not credible. Thus, the Board concludes that there is neither competent nor credible lay evidence establishing that the personality diagnosed in service was subject to any superimposed disease or injury, or that any current psychiatric disorder is other related to the personality disorder diagnosed in service.

In summary, the service treatment records do not reflect a diagnosis of a psychiatric disorder, but rather, a personality disorder for which there is no credible or competent evidence of aggravation in service, or of a current psychiatric disorder superimposed over the personality disorder.  Nor were there any credible complaints of psychiatric problems for almost four decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  To date, the claims file indicates no VA or private treating professional has affirmatively related the Veteran's current psychiatric disorders other than PTSD to his military service.  As such, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt is not for application.  See Shedden, supra; see also 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010). 




ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


